Title: To George Washington from Colonel David Forman, 23 June 1780
From: Forman, David
To: Washington, George



Sir
Freehold [N.J.] 23d June 1780

I had the Honr of receiveing Your Excely Favr of the 21st last Evening, wherein your Excly expreses an Opinion that Sr Henry Clintons Object at prest is West Point—My Want of knoledge of that place hardly permits my Attempting to form a Judgement of the Appeara⟨n⟩cees that might indicate an Attack—Yet the Mind will on ⟨su⟩tch Important Subjects Attempt forming a Judgt—My Last Inf⟨or⟩mation to Your Excly was that report said a Number of Sr Harrys ⟨flee⟩t had gone up the North River without Stoping at New York—⟨mutilated⟩ report preveild here Untill yesterday—When a Gent. from below ⟨w⟩hose Attachment I am well Assured—Informed me that a Number ⟨of⟩ the Troops from Carolina ware Landed on Stratin Island—he ⟨g⟩ave full Credit to the report—and allthough he got it from the disaffected Imagined full confidence might be giveon the report.
the Encloseed Diary down to Tewsday Evening will Inform Your Excly that at Least all the British Ships of Considerable force are gone to Sea or Laying at the Hook—from an opinio⟨n⟩ that I have recd that Ships of War would be absolutely Necessary to Sir Henry Clintons Attack on West point Induced me to give Credit to the Acct of his Troops Landing on Stratin Island & to Imagine Nothing was Immideately intended up the North river.
On Tewsday Evening last about 150 of the refugees Landed in this County—They Took Ten of the Inhabitents from there Houses and Plundered them of Every thing and drove ⟨o⟩ff a Considerable Number of Stock—Before they Got off they ware Attacked by the Militia—they retook all the Stock and report Says killed and wounded Several—the Enemy Took off there Prisoners and all there portable p [l]under—The Militia Took one prisone⟨r⟩.
On his Examination he Confesses he is not a Soldier—Neither was he to receive any pay—that there Sole Business Was to take ⟨a⟩ Number of the Inhabitents from there Houses and to Plunder & that the plunder Was to be divideed amongst them—The fact is they ware properly a Marauding Gang—Genl Sir William How while the British Army Lay in this State published an order declaring all persons Not uniformed

& Acting without a Commissioned Officer if Taken Should be hang’d Immediately As Marauders.
Some Sutch Example is I am Sure Necessary in this part of the Country to deter that Class of People—or property Can No Longer be secure for a Night—My Next dispatch shall Cover for Your Excly perusal the Prisoners Confession at Large on Which I shall be happy to have Your Excly opinion and if Agreeable to the rules of War prisoners Taken in that way sho⟨uld⟩ be Executed Beg your Excly direct Sutch Order—Docr Campbe⟨ll⟩ the Bareers Impatience to Set out Will not permit my Copy⟨ing⟩ the Prisoners Examination. I have the Honr to be Your Excly Obdt Humble Servt

David Forman

